Citation Nr: 9918691	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  98-15 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
lipomas of the arms, legs, and trunk.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran had active duty service from September 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which established service connection 
for lipomas of the arms, legs, and trunk and assigned a 10 
percent evaluation, effective August 13, 1996.  By a rating 
decision dated in June 1997, the RO increased the evaluation 
for the veteran's lipomas of the arms, legs, and trunk to 30 
percent, with an effective date of August 13, 1996.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's lipomas of the arms, legs, and trunk are 
extensive, and some of the lipomas are tender.

3.  No ulceration, exfoliation, crusting, nervous symptoms or 
systemic symptoms are associated with the lipomas; the 
lipomas are not productive of more than marked disfigurement.


CONCLUSION OF LAW

The criteria for an evaluation higher than 30 percent for 
lipomas of the arms, legs, and trunk have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.118, Diagnostic Code 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the assigned evaluation of 30 
percent does not adequately reflect the severity of his 
lipoma symptomatology.  The Board has found the veteran's 
claim to be well grounded and is satisfied that all available 
evidence necessary for an equitable disposition of the claim 
has been obtained.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's lipomas are evaluated by analogy to eczema 
under 38 C.F.R. § 4.118, Diagnostic Code 7819-7806 (see 
comment following 38 C.F.R. § 4.118, Diagnostic Code 7819).  
Under Diagnostic Code 7806, a 30 percent evaluation is 
warranted where there is constant exudation or itching, 
extensive lesions, or marked disfigurement.  The maximum 50 
percent schedular evaluation is warranted if there are 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations; or where the condition is 
exceptionally repugnant.


The veteran was afforded a VA examination in September 1996 
which showed the entire trunk area with almost invisible 
scars from previous removals and numerous lipomas in the 
right upper arm and lower arm, and numerous lipomas in the 
left upper arm and lower arm.  It was noted that in some 
areas the lipomas tended to be very close together and 
actually coalesce.  Just above the iliac crest there were 
three or four flat type lipomas which in spots were almost 
coalesce and were tender to palpation.  There were also 
numerous lipomas on the anterior thighs and in the lower 
inguinale regions and they tended to be flat and tender as 
well.  The diagnosis was lipomatosis, status post operative 
with numerous remaining lipomas.

Private hospital reports from Our Lady of Mercy Hospital 
dated from December 1973 and to October 1986 indicate that 
the veteran had lipomas excised from the anterior aspect of 
both thighs and both arms.  

The Board has also reviewed the pictures submitted in June 
1997 showing the extent of the veteran's skin disorder of the 
arms, legs, and trunk and his written statement describing 
his symptoms and disability.

The evidence shows that the lipomas are extensive and that 
some of the lipomas are tender.  No ulceration, exfoliation, 
crusting, systemic manifestations, or nervous manifestations 
have been found.  The lipomas do not involve the face and 
clearly are not productive of more than marked disfigurement.  
Therefore, the disability does not more nearly approximate 
the criteria for a 50 percent rating than those for a 30 
percent rating.

The Board has also considered whether the case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent periods of hospitalization because of the 
disability.  The manifestations of the disability are neither 
unusual or exceptional.  Rather, the demonstrated 
manifestations of the disability are those contemplated by 
the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment resulting 
from the disability would be in excess of that contemplated 
by the assigned schedular evaluation.  Accordingly, the Board 
finds that the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet.App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995). 



ORDER

An evaluation in excess of 30 percent for lipomas of the 
arms, legs, and trunk is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 

